Citation Nr: 1805207	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II. 

2.  Entitlement to service connection for diabetic neuropathy, to include as secondary to diabetes mellitus type II.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to February 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  This matter was last before the Board in March 2017, whereupon it was remanded to the RO, via the Appeals Resource Center (ARC) located in Washington, D.C., for further development of the record.  Following the issuance of a September 2017 supplemental statement of the case, the case was returned to the Board for its adjudication. 

In September 2016, the Veteran testified during a Travel Board Hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. A transcript of that proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the AOJ with instructions to schedule the Veteran for a VA examination for the purpose of eliciting an opinion regarding the etiology of the diabetes mellitus type II.  Upon receipt of a copy of the remand, the ARC scheduled the Veteran for a VA examination in June 2017.  After confirming the diabetes mellitus type II diagnosis and noting that the diagnosis came in 1980, several years after service, the examiner opined only that it was at least as likely as not that the diabetes mellitus type II was incurred in service as the Veteran received the Vietnam Campaign Medal and herbicide exposure is a conceded presumptive cause of diabetes mellitus type II.  However, the examiner then specified that this opinion was contingent on VA to confirm whether the Veteran was actually exposed to herbicides while in service.  

Unfortunately, the examiner did not set forth any opinion as to the likelihood that the diabetes mellitus type II was incurred in or was otherwise due to service independent of the possibility of in-service herbicide exposure.  Pursuant to a memorandum from the Joint Services Records Research Center (JSRRC) dated in September 2010, there is insufficient evidence available from the Veteran's military record to confirm that the Veteran actually set foot in Vietnam or that he was exposed to herbicides while on the ground in Thailand.  Accordingly, the Board cannot grant service connection for diabetes mellitus type II on a presumptive basis as the June 2017 VA examiner recommended.  As the examiner did not opine regarding the etiology of the diabetes mellitus type II on any other basis, however, this matter must be remanded in order for the AOJ to elicit an addendum opinion from the June 2017 VA examiner as to the likelihood that diabetes mellitus type II was incurred in or was otherwise due to service independent of the possibility of in-service herbicide exposure.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  

As for the claim of entitlement to service connection for diabetes neuropathy, the Board notes that the Veteran's main theory of entitlement is for service connection as secondary to diabetes mellitus type II, which would necessarily require that the Veteran be service-connected for diabetes mellitus type II.  Therefore, a decision on the issue of entitlement to service connection for diabetic neuropathy is deferred pending resolution of the Veteran's diabetes mellitus type II claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to the VA examiner who issued the June 2017 opinion, or to another qualified examiner if that individual is not available, for the purpose of eliciting an addendum opinion as to the nature and etiology of  the Veteran's diabetes mellitus type II.  The electronic claims file, to include a copy of this remand, must be reviewed by the examiner.  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus type II began in service or is otherwise related to service.  The examiner must provide any opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  All opinions must be supported by a rationale.

2.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


